J.M. Pinchback and Duell Bunning were convicted at the April, 1917, term of the county court of Jefferson county, *Page 689 
on the charge of unlawfully conveying intoxicating liquor from one place in said county to another place therein. Upon conviction by a jury, J.M. Pinchback was adjudged to pay a fine of $500 and serve six months in the county jail. Duell Bunning was adjudged to pay a fine of $50 and serve 60 days in the county jail. Judgment was rendered in the trial court on the 12th day of April, 1917. The appeal was filed in this court on the 12th day of July, 1917.
Motion to dismiss has been filed by the Attorney General based upon the same ground and involving the same questions as those discussed in case No. A-3072, J.M. Pinchback v. State, ante, p. 302, 170 P. 714, decided at the present sitting. The opinion in that case is conclusive of the questions here. It therefore follows that the motion of the Attorney General to dismiss the appeal should be sustained. It is so ordered, and the appeal is dismissed.